Citation Nr: 9919224	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-14 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 until May 
1966 and reportedly had 23 years of training service with the 
Army Reserve National Guard until disability retirement in 
October 1995, to include a verified period of inactive duty 
for training (INACDUTRA or training) between July 10, 1994 
and July 24, 1994.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a  rating 
decision of March 1998 from the Cleveland, Ohio Regional 
Office (RO) which denied service connection for 
osteoarthritis.  During the course of the appeal, the claims 
folder was temporarily transferred to the Louisville, 
Kentucky RO for a video conference Board hearing.


FINDINGS OF FACT

The claim for service connection for osteoarthritis is not 
supported by evidence showing that the claim is plausible or 
capable of substantiation; no nexus to service or training is 
demonstrated.


CONCLUSION OF LAW

The claim for service connection for osteoarthritis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training or injury incurred or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101 (24) 106, 1110, 1131, 5107 (West 1991).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (1998).  Where a veteran had active service 
continuously for 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1998).

The appellant contends that he dislocated both knees jumping 
from a helicopter while stationed in Germany in 1965, and 
developed osteoarthritis as a result thereof.  He asserts 
that the condition was aggravated by physical training in 
1994 while serving in the Army Reserve National Guard (ARNG).  
It is maintained that he now has chronic bilateral knee 
disability for which service connection should be granted by 
the Board.

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim.  In this 
regard, he has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994), Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to the claim, and the claim must fail.  See Epps v. 
Gober, 126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 
(1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra.  

The veteran's active duty service medical records are not 
available and attempts to retrieve them have been 
unsuccessful.  A claim for service connection for 
osteoarthritis of both knees was received in October 1997 in 
which the veteran indicated that he had had a knee condition 
since 1965.   He submitted a medical statement dated in mid 
March 1995 from S. R. Pledger, M.D., who indicated that the 
appellant had been under his care for osteoarthritis of both 
knees, was unable to run or climb, and had a low tolerance 
for prolonged walking.  It was requested on behalf of the 
veteran that he be excused from the physical training part of 
his National Guard duty.  

Subsequently received were private clinical records dated 
between early March and April 1995 from Dr. Pledger noting 
that the appellant had been seen with a problem with his 
knees.  It was reported that he had been "getting ready" 
for the National Guard and when running, noticed a great deal 
of discomfort in his knees.  It was reported that he had been 
visiting a family in Kentucky at that time, and had obtained 
some anti-inflammatories which relieved a lot of his 
symptoms, but that pain had persisted, especially in the left 
knee.  Following physical and X-ray examinations, a diagnosis 
of osteoarthritis of both knees was rendered.  Dr. Pledger 
stated that he and the veteran had a long talk wherein it was 
indicated that the physical exercise part of his National 
Guard requirement should not be attempted.  The appellant was 
advised that he would probably need a total knee replacement 
sometime within the next two to five years. 

A medical record dated in June 1995 from F. R. Noyes, M.D., 
stated that the veteran worked at a steel plant, owned a 
small farm, and was in the National Guard.  It was reported 
that he presented with complaints of left medial knee pain 
since August 1994 after a physical training test for the 
National Guard.  The veteran was reported to have related 
that he had quit running and the pain had resolved in the 
right knee, but had persisted in the left knee.  It was noted 
that he had sought treatment from Dr. Pledger who had 
recommended a total knee replacement.  Following physical and 
X-ray examinations, an impression of left greater than right 
medial compartment degenerative joint disease was rendered.  
Knee bracing and high tibial osteotomy were recommended on 
this occasion.  Dr. Noyes indicated in a patient assessment 
form dated in July 1995 that the veteran's knee condition had 
begun 25 years before, but "mostly over the last 10 
months."  It was noted that it was not related to an 
accident or injury.  

A medical report dated in October 1997 was received from Dr. 
Noyes showing continuing treatment for bilateral knee 
symptomatology.  It was reported on this occasion, however, 
that the appellant had seen a rheumatologist who had placed 
him on medication.  It was also noted that over the past four 
months, he had developed increasing left hip pain diagnosed 
as trochanteric bursitis.  

Army National Guard service personnel and medical records 
were received containing the reports of several physical 
examinations over the years.  A report of physical 
examination upon enlistment into the ARNG, dated in November 
1977, indicates that the appellant denied joint pain and that 
his musculoskeletal system was evaluated as normal. The 
veteran was shown to have denied painful joint symptomatology 
when examined in May 1985, November 1989 and July 1993.  No 
treatment for orthopedic complaints was recorded during this 
timeframe.  Upon physical examination in July 1995, it was 
reported as medical history that the veteran was on pain 
medication for treatment of his knees.  He reported having 
painful knee joints, and that he had been advised to have 
knee replacements.  It was recorded that his knees were being 
evaluated, and that a profile was pending.  The training 
records reflect that the appellant was separated from 
INACDUTRA in October 1995 on account of physical disability.  

Subsequent private clinical records show continuing treatment 
for increasing bilateral knee pain resulting in substantial 
activity and work restrictions.  

The veteran presented testimony upon personal hearing on 
appeal in November 1998 before a Member of the Board sitting 
at Louisville, Kentucky, to the effect that while stationed 
in Germany in approximately February 1965, he jumped out of a 
helicopter from a distance of up to 15 feet during field 
exercises, and dislocated both knees.  He related that he was 
transported back to his home station where he was treated in 
the infirmary for pain and swelling in both knees.  The 
appellant stated that he was placed on light duty for six to 
eight weeks, but continued to have some pain for which he 
received follow-up care.  He said that he next noticed slight 
knee pain in 1993 upon walking up stairs, and detected more 
knee symptomatology during physical training exercises in 
1994 during a two-mile run.  The veteran indicated that he 
had not sought medical attention for his knees at that time, 
but had had continuous treatment since 1995.

The results of a private magnetic resonance imaging scan of 
the cervical spine dated in March 1998 were received and were 
interpreted as showing indentation to the anterior thecal sac 
due to disc bulging, moderate to severe at C6-7, and mild to 
moderate at C5-6.

A undated photograph purporting to show the veteran on 
crutches during active duty service was received in November 
1998.


Analysis

The record indicates that while the veteran now asserts that 
current disability of the knees is related to an inservice 
injury in 1965, the evidence does not support this 
proposition.  It is unfortunate that complete service medical 
records have not been able to be obtained.  However, the 
Board recognizes that while the service medical records 
documenting the claimed knee trauma are not available, it is 
the available service clinical records which are of primary 
importance as to this matter.  In this instance, the record 
reflects no complaints or clinical findings of any knee 
disability or disorder in the many years after discharge from 
active duty.  The veteran was shown to have enlisted in the 
ARNG in 1977 and affirmatively denied any joint pain or knee 
symptomatology until approximately 1993, by his own 
admission.  The Board must thus find under the circumstances, 
that the claimed injury to the knees in service did not 
develop into a chronic disorder, as continuity of 
symptomatology is not established.  38 C.F.R. § 3.303.  As 
well, the veteran has not presented any clinical evidence to 
show that he developed arthritis of the knees within one year 
of separation from service.  Therefore, osteoarthritis of any 
joint now affected may not be presumptively attributable to 
active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.

Additionally, there is no clinical evidence in the record to 
show that the veteran injured his knees or that a pre-
existing condition was aggravated as the result of any injury 
during INACDUTRA service.  The available training clinical 
records show no treatment for knee trauma or symptoms in 1993 
or 1994, or during any time precedent thereto.  It is clearly 
demonstrated that the appellant had chronic knee disability 
in 1995, but no corresponding demonstration of injury to the 
knees in INACDUTRA.  The Board points out to the veteran that 
the presumptions of 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309 for arthritis are thus inapplicable 
to his ARNG service.  

The Board must also point out in this instance that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  As a 
lay person who is untrained in the field of medicine, the 
veteran is not competent to provide a medical opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  The 
record in this instance reflects that none of the veteran's 
multiple medical providers in the record has proposed any 
link between service and current osteoarthritis.  Dr. Noyes 
indicated in a patient assessment form dated in July 1995 
that the knee condition had begun 25 years before, but this 
notation appears to have been based on the veteran's own 
history of such, as there is no indication of contemporaneous 
treatment by Dr. Noyes 25 years earlier, or that he had 
reviewed any historical medical records.  The Board observes 
that there is no postservice clinical evidence anywhere in 
the record which documents any continuing problem with the 
knees after service.  It is well established that an 
examiner's opinion regarding the etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
The 25-year history of knee symptomatology recorded by Dr. 
Noyes thus appears to be based on an inaccurate factual 
premise and as such, the opinion is arguably of dubious 
probative value.  See Reonal v. Brown, 5 Vet. App. 458 
(1993); see also Black v. Brown, 5 Vet. App. 177 (1993).  
Moreover, that timeline still would have placed onset of knee 
symptoms a number of years after active duty service 
discharge.  Consequently, there is no competent medical 
evidence of record which establishes a nexus relationship 
between current knee disability and/or osteoarthritis and 
active service or INACDUTRA.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The appellant's opinion in this matter is 
not competent evidence of the required nexus.  See also Heuer 
v. Brown, 7 Vet.App. 379, 384 (1995) and does not constitute 
cognizable evidence upon which to reach the merits of this 
matter. 

A well-grounded claim must be supported by evidence, more 
than merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran's osteoarthritis is of service onset, he has not met 
his burden of submitting evidence that his claim for service 
connection for such is well grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, the 
appellant's claim for entitlement to service connection for 
osteoarthritis is found to be not well-grounded, and the 
claim must be denied.  See Edenfield v. Brown, 8 Vet.App. 384 
(1995).

As the veteran's claim in this regard is not well grounded, 
the VA has no further duty to assist him in developing the 
record to support this appeal.  See Epps, supra.  Moreover, 
the Board is not otherwise aware of the existence of any 
relevant evidence which, if obtained, would make the claim 
well grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. 
Dec. 16, 1997) (per curiam).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above disorder.  
Robinette, 8 Vet.App. at 77.


ORDER

The claim for service connection for osteoarthritis is not 
well grounded and the appeal is therefore denied. 


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

